Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
1.		Claims 21-40 (renumbered as 1-20) are allowed.
Reasons for Allowance
2.			The following is an examiner’s statement of reasons for allowance: the closest prior art of Eberhard et al. US 7110490 B2, relates to an imaging system, and more particularly to an X-ray tomosynthesis mammography imaging system see BACKGROUND OF THE INVENTION.
Further Eberhard teaches “The X-ray tomosynthesis system 1 may have any desired physical layout which provides multiple projection radiographs of the imaged breast from a pass of the X-ray source through the predefined trajectory, from which a 3D representation of the imaged breast is reconstructed in the image reconstruction section 21.  FIG. 10 illustrates one layout of the X-ray 
tomosynthesis system 1 with a track for moving the X-ray source. See col.13 lines 5-13.

Further Eberhard failed to teach or suggest for obtaining a reconstructed tomosynthesis image Tr data representative of images of the compressed breast that have selected orientations and thicknesses; applying computer aided detection (CAD) algorithms to the reconstructed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664